Citation Nr: 1632948	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic upper respiratory disorder, to include sleep apnea, chronic sinusitis, rhinitis, allergies, and residuals of nasal fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 1984 with subsequent periods of Active Duty for Training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.    

The Board has recharacterized the issue on appeal concerning residuals of a broken nose in order to encompass all possible chronic upper respiratory disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In June 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The record was held open for 60 days until August 1, 2016 to allow the Veteran to submit additional evidence.  However, to date, no additional evidence has been received. 

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The issue of entitlement to service connection for chronic upper respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is a subjective condition.

2.  The Veteran has reported an inconsistent history of the onset of tinnitus.  

3.  A VA examiner concluded the Veteran's tinnitus was unrelated to any in-service acoustic injury.  


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds it may proceed to a decision on the merits of the tinnitus service connection claim.    



The Veteran is seeking service connection for tinnitus, a subjective condition.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed his claim for service connection in July 2009 reporting that he developed tinnitus while in service.  In August 2009, he filed a formal application and at that time, he reported that the onset of his tinnitus was in 1983.  He reported being exposed to acoustic trauma in service, including noise from helicopter, jeeps, trucks and other large heavy machinery.  The Veteran's DD 214 shows that his military occupation specialty was unit supply specialist.  His service personnel records also document service in Korea and he received a rifle expert badge.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported that he was a unit supply specialist.  During basic training, he was exposed to rifles on a range for eight weeks.  While stationed in Korea for one and half years, he worked in the motor pool.  He drove a truck or a jeep totaling over 25,000 miles.  The Veteran also went to the rifle range 2-3 times while in Korea and flew in a helicopter 2-3 times.  Notably, he reported the onset of tinnitus 10 years earlier.  Although the examiner linked the Veteran's right ear hearing loss to military noise exposure, she considered it unlikely his tinnitus was caused by military noise exposure because it had only begun 10 years earlier, (i.e., in approximately 2000, 16 years after service).  

After the claim was denied, and the Veteran was informed of the reason, he reiterated in his notice of disagreement and substantive appeal that his tinnitus had begun in service, but explained the response reported at his VA examination was that the condition had become more prominent in the last 10 years.  He essentially indicated he had misunderstood the question, and thought he was responding to a request to identify when the condition had become so bad that it hindered his life.  

At the Board hearing, he reported his tinnitus had begun within one year of service discharge.  He also stated that he had no post-service noise exposure.  
As set out above, the Veteran has given an inconsistent history as to when his tinnitus began.  He has stated it was during service, shortly after his service discharge, and about 15 years after service.  Although the Veteran attempted to explain his response at the VA examination by his misunderstanding of the question posed, there remains more than a trivial difference between affirmatively reporting elsewhere it began in 1983 (application for benefits), and "probably six months to a year I would say after I got out, after I was discharged, and then it got progressively worse from there." (2016 hearing.)  

Given the inconsistent report of the onset of the complaint, the Veteran's contention in that regard is not accorded any probative weight.  That fact, together with the absence of any such complaints in the service treatment records, and the adverse medical opinion, leaves the greater weight of the evidence against the conclusion that tinnitus was incurred in service.  Accordingly, the Board finds that service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Gilbert, supra.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran has reported that he suffers from chronic upper respiratory symptoms that he claims is due to a broken nose that occurred while in service.  He also reports trouble breathing, sleep apnea, headaches and sinus infections, and that he underwent a septoplasty in 1993.  

Service medical records document treatment for upper respiratory infections on numerous occasions, as well as right middle lobe pneumonia in August 1983.  The record also includes an October 1983 X-ray report that showed the Veteran suffered a questionable non-displaced fracture on the distal tip of the nasal bone and cloudiness on the left maxillary sinus, probably secondary to bleeding.  (At his 2016 hearing he explained he fell into a mechanics pit.)  The record does not include a discharge examination.  Post-service VA treatment records dated in 2009 show that the Veteran reported a history of sleep apnea as well as a tonsillectomy and septoplasty 17 years prior for sleep apnea.  Subsequent records documents complaints of headaches and allergies as well as an assessment of rhinitis and sleep apnea.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported that after the military, he developed problems with loud snoring approximately in 1990.  His wife noticed that he would snore and he had periods where he would quit breathing.  He was diagnosed with sleep apnea.  He had surgery done at Hillcrest Hospital.  A septoplasty, tonsillectomy and uvulectomy procedure were done for sleep apnea to alleviate symptoms.  He was started on CPAP, but the Veteran was claustrophobic and could not tolerate the CPAP.  The Veteran currently reported interference with breathing through the right side of his nose, greater than the left.  He had occasional purulent discharge in the morning.  Once a year, he developed sinus infections where he needed antibiotic therapy by a physician.  Other symptoms noted were sore throat and productive cough.  A contemporaneous x-ray documented that the nasal septum appeared in the midline and nasal bone was intact.  The examiner attributed the Veteran's current condition to sleep apnea, but neglected to express an opinion as to whether this was related to the various respiratory/sinus complaints in service.  This should be accomplished on remand.  

Moreover, efforts should be made to obtain any available records from the Veteran's 1993 surgery at Hillcrest Hospital, now Cleveland clinic; and of the private sleep study he reported undergoing.  

Lastly, the Veteran has reported receiving treatment at the VA since 2000.  However, the record only contains records dated from May 2009 to July 2009 and from June 2010 to April 2011.  As such, the AOJ should obtain any additional relevant VA treatment records dated prior to May 2009, from July 2009 to June 2010 and from April 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the remaining claim on appeal, to specifically include 1993 surgical records from Hillcrest Hospital, now Cleveland Clinic, and any private sleep studies.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should seek to obtain the identified records.  

2.  Obtain any of the Veteran's relevant VA treatment records dated prior to May 2009, from July 2009 to June 2010 and from April 2011 to the present.  All reasonable attempts should be made to obtain such records.  

3.  After obtaining any outstanding records, the Veteran should be scheduled for a VA examination with an appropriate examiner in order to determine the nature and etiology of any diagnosed upper respiratory disorder, to include sleep apnea, chronic sinusitis, rhinitis, allergies, and residuals of nasal fracture.  The record should be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  

After examining the Veteran and reviewing the record, the examiner should clearly delineate all chronic upper respiratory disorders.  

Thereafter, with respect to each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder had its onset in service or is otherwise related to any in-service disease or injury, to include the documented upper respiratory infections and the in-service broken nose. 

The examiner should provide a detailed rationale for any opinion provided.

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue remaining on appeal should be readjudicated.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


